PALMORE, Judge.
The Commonwealth appeals from a judgment of the Hardin Circuit Court on a jury verdict awarding the appellees Dennis Pickerell and wife $2,940 for reduction in market value of their house and lot by reason of the condemnation of a .13-acre strip for construction of a service road incident to the nearby construction of the West Kentucky Turnpike.
The argument of the Commonwealth is directed to the competence and probative weight of the valuation testimony given in behalf of the landowners. A review of the transcript leaves us with a distinct impression that the appeal must have been taken as a matter of routine policy. It does not have sufficient merit to justify an extended opinion. The witnesses were qualified and their testimony supports the verdict.
The judgment is affirmed.